341 F.2d 475
Everett C. RICHARD, Appellant,v.UNITED STATES of America, Appellee.
No. 21343.
United States Court of Appeals Fifth Circuit.
February 18, 1965.

Everett C. Richard, pro se.
Thomas J. Hanlon, III, Tampa, Fla., Edward F. Boardman, U. S. Atty., James H. Walsh, Asst. U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
This is an appeal from the dismissal by the trial court of a Section 2255 petition without a hearing.


2
Appellant, through his court appointed counsel, pleaded not guilty by reason of insanity to a charge of transportation of a stolen car. Counsel advised the court of a history of psychiatric problems, whereupon the court ordered a psychiatric examination. This examination resulted in a report that Richard was competent to stand trial. Following an escape, appellant was indicted for an additional offense and for two escapes. He was recaptured, and thereupon he and his counsel appeared in court and withdrew the plea of insanity and entered a plea of guilty. While taking the plea, the trial court went into some of the details of the offenses and stated at one point: "This is a man of judgment and logical thinking".


3
Reports made subsequent to Richard's incarceration at Leavenworth indicated some psychological problems but recommended no therapy as being necessary.


4
In the circumstances set out, the trial court did not err in denying a Section 2255 hearing on Richard's contention that he was not competent to enter the plea of guilty when he and his counsel changed the plea from not guilty by reason of insanity to one of guilty. Coffman v. United States, 10 Cir., 290 F.2d 212.


5
The judgment is affirmed.